PER CURIAM.
This is an appeal which sought to review certain interlocutory rulings in an action at law. The appeal was improvidently filed because interlocutory appeals in common-law actions are limited to those orders relating to venue or jurisdiction over *99the person.1 As authorized by statute,2 we have treated the notice of appeal as a petition for common-law certiorari. See Ludwig v. Cochran, Fla.App.1959, 114 So.2d 484; Kautzman v. Bandler, Fla.App.1960, 118 So.2d 256.
The burden of clearly demonstrating that the trial court has acted without and in excess of its jurisdiction or its rulings do not conform to the essential requirements of the law is upon the petitioners. They have failed to carry this burden and by reason thereof, the petition for certiorari should be and it is hereby denied.
It is so ordered.
Norton, c. j., carroll, chas., J., slnd SMITH, D. R., Associate Judge, concur.

. Rule 4.2, subd. a, Florida Appellate Rules, Fla.Stat., 31 F.S.A.


. Section 59.45, Fla.Stat., F.S.A.